            Case 1:18-cv-00508-RC Document 352 Filed 12/16/20 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

WILMER GARCIA RAMIREZ, et al.,                     :
                                                   :
       Plaintiffs,                                 :       Civil Action No.:       18-508 (RC)
                                                   :
       v.                                          :
                                                   :
U.S. IMMIGRATION AND CUSTOMS                       :
ENFORCEMENT, et al.,                               :
                                                   :
       Defendants.                                 :

                                              ORDER

                     REFERRING CASE TO MAGISTRATE JUDGE FOR MEDIATION

       It is hereby ORDERED that the above-captioned case is referred to United States

Magistrate Judge Harvey for the purpose of mediation. The proceeding shall conclude no later

than September 2, 2021. The mediation before Magistrate Judge Harvey is currently scheduled

for February 2, 2021. Counsel and parties, including persons with settlement authority, are to

participate in the mediation. If the case settles in whole or in part, counsel shall advise the Court

of the settlement promptly by filing a stipulation. All filings in this case pertaining to this

mediation shall include the initials of Magistrate Judge Harvey (“GMH”) in the caption next to

the initials of the undersigned judge. See D.D.C. Civ. R. 5.1(d).

       SO ORDERED.


Dated: December 16, 2020                                             RUDOLPH CONTRERAS
                                                                     United States District Judge
